UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 01-1194



ARTHUR O. ARMSTRONG,

                                              Plaintiff - Appellant,

          versus


JAMES A. BEATY,

                                              Defendant - Appellee.



Appeal from the United States District Court for the Middle Dis-
trict of North Carolina, at Durham. Frank W. Bullock, Jr., District
Judge. (MISC-01-13-1)


Submitted:   April 10, 2001                   Decided:   May 8, 2001


Before MOTZ, TRAXLER, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Arthur O. Armstrong, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Arthur O. Armstrong appeals a district court order denying a

motion for leave to file a complaint.    We have reviewed the dis-

trict court order and find the appeal frivolous.    Accordingly, we

affirm on the reasoning of the district court.     See Armstrong v.

Beaty, No. MISC-01-13-1 (M.D.N.C. filed Jan. 25, 2001; entered Jan.

26, 2001).    We also deny Armstrong’s motion for summary judgment.

We dispense with oral argument because the facts and legal conten-

tions are adequately presented in the materials before the court

and argument would not aid the decisional process.




                                                           AFFIRMED




                                  2